               Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.1 Page 1 of 10
AO 243 (Rev. 01/15)                                                                                                                      Page2
                       MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                                         SENTENCE BY A PERSON IN FEDERAL CUSTODY

United States District Court                                    IDistrict      District of Utah (Northern)
Name (under which you were convicted):                                                               Docket or Case No.:
  Allen Wavne Seamster                                                                                1:20-cr-00015-DBB-1
Place of Confinement:                                                                Prisoner No.:
 FCI Florence, P.O. Box 6000, Florence, CO 81226                                       08723-509
UNITED STATES OF AMERICA                                                          Movant (include name under which convicted)
                                                           V.       ALLEN WAYNE SEAMSTER

                                                                MOTION
     1.    (a) Name and location of court which entered the judgment of conviction you are challenging:
           United States District Court
           District of Utah
           Northern Division

           (b) Criminal docket or case number (if you know):
                                                                   -1:20-cr-00015-DBB-1
                                                                     ------------------
     2.    (a) Date of the judgment of conviction (if you know): _1_0_/2_1_/2_0_2_0_ _ _ _ _ _ _ _ _ _ _ _ __
           (b) Date of sentencing: _10_/2_0_/2_0_2_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     3.    Length of sentence: 18 months
                                   -----------------------------
     4.    Nature of crime (all counts):
            Count 1: Felon in Possession of Firearms, in violation of 18 U.S.C. § 922(g)(1).
            Count 2: Possession of an Unregistered Silencer, in violation of 26 U.S.C. § 5861 (d).
            Count 3: Possession of Methamphetamine, in violation of 21 U.S.C. § 844(a).




     5.    (a) What was your plea? (Check one)
                 (1) Not guilty     D                   (2) Guilty     III I                (3) Nolo contendere (no contest)        D
           (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or
           what did you plead guilty to and what did you plead not guilty to?
            Guilty on Counts 2 of the Indictment.




     6,    If you went to trial, what kind of trial did you have? (Check one)                     JuryD              Judge only   tllj
     7.    Did you testify at a pretrial hearing, trial, or post-trial hearing?           Yes   LI                   Nol '(I
     8.    Did you appeal from the judgment of conviction?                  YesO                 No0
               Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.2 Page 2 of 10
AO 243 (Rev. 01/15)                                                                                                       Page 3


     9.   If you did appeal, answer the following:
           (a) Name of court:
           (b) Docket or case number (if you know):
           (c) Result:
           (d) Date ofresult (if you know):
                                               ---------------------------
           (e) Citation to the case (if you know):
           (f) Grounds raised:




           (g) Did you file a petition for certiorari in the United States Supreme Court?     Yes   D            No □
                 If "Yes," answer the following:
                 (1) Docket or case number (if you know):
                                         -----------------------
                 (2) Result:
                               ---------------------------------
                 (3) Date ofresult (if you know):
                 (4) Citation to the case (if you know):
                 (5) Grounds raised:




    10.    Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
           concelinr this jul~mrt of conviction in any court?
            Yes . _       No v'

    11.    If your answer to Question 10 was "Yes," give the following information:
           (a) (1) Name ofcourt:
                 (2) Docket or case number (if you know):
                 (3) Date of filing (if you know):
                                                     --------------------------
               (4) Nature of the proceeding:
               (5) Grounds raised:
                Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.3 Page 3 of 10
AO 243 (Rev. 01/15)                                                                                                      Page4




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                       YesO           NoO
              (7) Result:
                             -----------------------------------
              (8) Date of result (if you know):
         (b) If you filed any second motion, petition, or application, give the same information:
              (1) Name of court:
                                     --------------------------------
              (2) Docket of case number (if you know):
                                                          ------------------------
              (3) Date of filing (if you know):
              (4) Nature of the proceeding:
              (5) Grounds raised:




               (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                       YesO           NoO
               (7) Result:
                             -----------------------------------
               (8) Date ofresult (if you lmow):
          (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
          or application?
               (1) First petition:         Yes    D       No   D
               (2) Second petition:        Yes    D       No   D
          (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not




   12.    For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
          supporting each ground.
                Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.4 Page 4 of 10
AO 243 (Rev. 01/15)                                                                                                       Page 5

GROUND ONE: Ineffective Assistance of Pretrial Counsel


         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
         Pretrial counsel's failure to:
         (1) Conduct an adequate pretrial investigation inclusive of his failure to research the Law applicable in this case;
         (2) File any substantive Pretrial Motions; and
         (3) Attempt to negotiate a more favorable Plea Agreement deprived Seamster of effective assistance of pretrial
         counsel as guaranteed under the Sixth Amendment to the Constitution of the United States.


          Please see Memorandum of Law in Support.




          (b) Direct Appeal of Ground One:
               (1) If you appealed from the judgment of conviction, did you raise this issue?
                       YesO            No0
               (2) If you did not raise this issue in your direct appeal, explain why:
               Claims of ineffective assistance of counsel are not generally raised on direct appeal.


          (c) Post-Conviction Proceedings:
               ( 1) Did you raise this issue in any post-conviction motion, petition, or application?
                       YesO            Nolv!I
               (2) If you answer to Question (c)(l) is "Yes," state:
               Type of motion or petition:
               Name and location of the court where the motion or petition was filed:


               Docket or case number (if you know):
               Date of the court's decision:
               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion, petition, or application?
                      YesO          NoO
               (4) Did you appeal from the denial of your motion, petition, or application?
                        YesO           NoO
               (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                        YesO           NoO
               Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.5 Page 5 of 10
AO 243 (Rev. 01/15)                                                                                                      Page 6

              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain_why you did not appeal or raise this
              issue:




 GROUND TWO:            Ineffective Assistance of Sentencing Counsel


         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
          Sentencing counsel's failure to File a Notice of Appeal deprived Seamster effective assistance of sentencing
          counsel and a fair and just sentence.


          Please see Memorandum of Law in Support.




          (b) Direct Appeal of Ground Two:
               ( 1) If you appealed from the judgment of conviction, did you raise this issue?
                       YesO            No[21




               (2) If you did not raise this issue in your direct appeal, explain why:
               Claims of ineffective assistance of counsel are not generally raised on direct appeal.


          ( c) Post-Conviction Proceedings:
               (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes   D         No0
                Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.6 Page 6 of 10
AO 243 (Rev. 01/15)                                                                                                     Page?

              (2) If you answer to Question (c)(l) is "Yes," state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you lmow):
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, or application?
                         YesO          NoO
              (4) Did you appeal from the denial of your motion, petition, or application?
                         YesO          NoO
              ( 5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                         YesO          NoO
              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you lmow):
              Date of the court's decision:
               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
               iSSlle:




 GROUND THREE:


          (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
                Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.7 Page 7 of 10
AO 243 (Rev. 01/15)                                                                                      Page 8




         (b) Direct Appeal of Ground Three:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                        YesO           NoO
              (2) If you did not raise this issue in your direct appeal, explain why:




          (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                        YesO            NoO
              (2) If you answer to Question (c)(1) is "Yes," state:
               Type of motion or petition:
               Name and location of the court where the motion or petition was filed:


               Docket or case number (if you know):
               Date of the court's decision:
               Result (attach a copy ofth'e court's opinion or order, if available):




               (3) Did you receive a hearing on your motion, petition, or application?
                         YesO           No D
               (4)    Did you appeal from the denial of your motion, petition, or application?
                         YesO           No D
               ( 5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                         YesO           NoO



               (6) If your answer to Question (c)(4) is "Yes," state:
               Name and location of the court where the apoeal was filed:


               Docket or case number (if you know):
               Date of the court's decision:
               Result (attach a copy of the court's opinion or order, if available):
               Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.8 Page 8 of 10
AO 243 (Rev. 01/15)                                                                                                     Page 9

              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
              issue:




GROUND FOUR:


         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




          (b) Direct Appeal of Ground Four:
               (1) If you appealed from the judgment of conviction, did you raise this issue?
                       YesO            NoO
               (2) If you did not raise this issue in your direct appeal, explain why:




          (c) Post-Conviction Proceedings:
               (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       YesO            NoO



               (2) If you answer to Question (c)(l) is "Yes," state:
               Type of motion or petition:
               Name and location of the court where the motion or petition was filed:


               Docket or case number (if you know):
               Date of the court's decision:
               Result (attach a copy of the court's opinion or order, if available):
              Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.9 Page 9 of 10
AO 243 (Rev. 01/15)                                                                                                        Page 10

              (3) Did you receive a hearing on your motion, petition, or application?
                         YesO           NoO
              (4) Did you appeal from the denial of your motion, petition, or application?
                         YesO           NoD
                (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                         YesO           NoO
                (6) If your answer to Question (c)(4) is "Yes," state:
                Name and location of the court where the appeal was filed:


                Docket or case number (if you know):
                Date of the court's decision:
                Result (attach a copy of the court's opinion or order, if available):




                (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
                issue:




  13.     Is there any ground in this motion that you have not previously presented in some federal court? If so, which
          ground or grounds have not been presented, and state your reasons for not presenting them:

          N/A




  14.     Do you have any motion, petition, or appeal now e          in (filed and not decided yet) in any court for the
          you are challenging?       Yes        D     No al
          If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the
          issues raised.
   Case 1:21-cv-00093-DBB Document 1 Filed 06/21/21 PageID.10 Page 10 of 10



                                                                                                                Page 13
Therefore, Seamster respectfully requests that the Court grant the following relief:

         Vacate his conviction and sentence to start anew; alternatively, grant an Evidentiary hearing to further prove
his grounds set forth above, resolve facts in dispute, expand an incomplete record or any other relief to which this Court
deems that he may be entitled.

                                                                 Respectfully submitted,




                                                                  ~~i±,
                                                                 A:7:EwA -SEAMS!ER
                                                                 REG. NO. 08723-509
                                                                                                        ~

                                                                 FCIFLORENCE
                                                                 FEDERAL CORR. INSTITUTION
                                                                 P.O. BOX 6000
                                                                 FLORENCE, CO 81226
                                                                 Appearing Pro Se


                               DECLARATION OF ALLEN WAYNE SEAMSTER

         I, Allen Wayne Seamster, declarant herein, declare and attest to the facts in the above and foregoing Motion
under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody to be true and correct
to the best ofmy knowledge under the penalty of petjury pursuant to 28 U.S.C. § 1746. I placed this § 2255 Motion in
the prison mailbox on the date below invoking the prison mailbox rule. See Houston v. Lack, 487 U.S. 266, 270 ( 1988).




Dated: June ._i, 2021
                                                                   Ai/2,. ' w ~
                                                                  ALLENWA~S~
                                                                                                  IL.--_./
